—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Defendant is entitled to summary judgment dismissing plaintiffs’ complaint. At oral argument, plaintiffs conceded that defendant did not own the adjacent property where plaintiff Nancy J. Harrison fell. Plaintiffs failed to raise a triable issue of fact with respect to whether defendant exercised control over that property (see, Dunn v Reardon, 184 AD2d 1064; McGill v Caldors, Inc., 135 AD2d 1041). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Summary Judgment.) Present — Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.